Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraph 17. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No 10,181,098.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broadened versions of the corresponding claims of the Patent, and thus is overlapping in scope.  The claims of the Patent contains all the limitations of corresponding claims in the instant application.  To illustrate this, below is the claim mapping of the independent claim 1 between the instant application and corresponding claim 1 of the Patent:

Instant Application Claim 1
US Pat. No. 10,181,098 Claim 1
A method performed by one or more computers, the method comprising:

	obtaining an input sequence, the input sequence comprising a plurality of inputs arranged according to an input order;

	processing the input sequence using a first neural network to convert the input sequence into an alternative representation for the input sequence; and 


	processing the alternative representation for the input sequence using a second neural network to generate a target sequence for the input sequence, the target sequence comprising a plurality of outputs arranged according to an output order, the second neural network being a long short term memory (LSTM) neural network.
A method performed by one or more computers, the method comprising:

	obtaining an input sequence, the input sequence comprising a plurality of inputs arranged according to an input order;

	processing the input sequence using a first long short term memory (LSTM) neural network to convert the input  sequence into an alternative representation for the input sequence; and
	
	processing the alternative representation for the input sequence using a second LSTM neural network to generate a target sequence for the input sequence, the target sequence comprising a plurality of outputs arranged according to an output order.


The only difference in claim 1 of the instant application and the Patent is that the instant application claim 1 has been broadened where the first neural network is not limited to a LSTM, while in the Patent, the first neural network is limited to an LSTM.
	Claims 13 and 20 of the instant application are broadened in the same fashion as claim 1, relative to claims 13 and 20 of the Patent.
	Claims 2-12 and 14-19 are equivalent to claims 2-12 and 14-19 of the Patent.
Allowable Subject Matter
Claims 1-20 would be allowable if the Double Patenting rejection set forth in this Office action is overcome. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent Claims 1, 13 and 20.  The most pertinent discovered prior art appears to Learning Phrase Representations using RNN Encoder-Decoder for Statistical Machine Translation to Cho et al. (cited parent application 14/731326, hereinafter Cho).
Cho discloses obtaining an input sequence (section 2, input sequence x), the input sequence comprising a plurality of inputs arranged according to an input order (section 2.2, RNN reads each symbol of an input sequence sequentially, e.g., x1, … , xT); processing the input sequence using a first recurrent neural network to convert the input sequence into an alternative representation for the input sequence (fig. 1, RNN encoder; section 2.2, RNN encoder reads each symbol of variable-length input sequence x sequentially, encodes the input sequence into a fixed-length vector representation); and processing the alternative representation for the input sequence using a second recurrent neural network (fig. 2, RNN decoder is a second RNN separate from the RNN encoder; section 2.2, RNN decoder decodes the fixed length vector representation back into a variable length sequence y) to generate a target sequence (y = y1, … , yT’) for the input sequence (x = x1, … , xT), the target sequence comprising a plurality of outputs arranged according to an output order (y = y1, … , yT’).
However, Cho does not discloses either the first or second neural networks beings LSTM neural networks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125